Citation Nr: 1234699	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  10-43 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for squamous cell carcinoma of the tonsils.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to December 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO continued the previous September 2007 rating decision's denial of service connection for squamous cell carcinoma of the tonsils.  

The issue of service connection for erectile dysfunction has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that, in a January 2012 statement, which was received in February 2012, the Veteran reported that he had additional evidence which he needed to present to the Board in person and he requested an opportunity to appear personally before the Board and argue his appeal.  

The record reflects that, to date, a hearing has not been scheduled.  Under the circumstances, the Board has no discretion and the case must be remanded to afford the Veteran the opportunity to testify at a Travel Board hearing before a Veterans Law Judge.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2011).  Notice of the scheduled hearing should then be sent to the Veteran's latest address of record. 

To ensure due process of law, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO should schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge.  In doing so, the RO should advise the Veteran, at his latest address of record, of the hearing location, date and time.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


